Title: To James Madison from Rufus King, 9 February 1803 (Abstract)
From: King, Rufus
To: Madison, James


9 February 1803, London. No. 81. “As I apprehended might be the case, Bird Savage & Bird have answered my demand for the surrender of the Bills of Exchange lately remitted to them, by saying they were unable to deliver them up, as they had been discounted before their failure.” Has requested the firm to prepare and send him “their Accounts including all receipts and Payments up to the day on which they stopped”; hopes to receive the accounts in time to forward them by “the Mail of this month,” which will not leave before 12 Feb. “Having understood the assigned reason of this failure, to be the delay that has attended the Remittances on account of large Debts due in America, I shall direct Mr. Erving the Consul to attend the first Meeting of the Creditors, when a State of the affairs of the House is to be exhibited: by this means we may ascertain the names and Debts of the American Debtors; and by the priority due to the United States, I presume the Treasury will be able to secure the speedy and full Recovery of the Debt due from this House.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 1 p. In a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 4:218–19.


